Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Controller, Ref. 170 as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page. 8, lines 11-13, include grammatical errors. The phrase, “robots to be participated” should be “robots to participate”.  
Page 10, lines 10-11, “to a sending date corresponding to the destination without separate recognition process in the mobile multi-recognizer”, is unclear as needs revision.  What does “to a sending date” mean?
Page 10, line 16, Applicant should remove “the” before “passing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 1, the phrase, “a singulator to which a cluster control for simultaneously moving articles” is unclear and needs revision.  In lines 6-7, “extract destination information of the transport robot” is unclear.  How does the multi-recognizer 

Relative to claims 1 and 14, the claims recite only one transport robot, and one mobile multi-recognizer.  However, from the dependent claims 4, 7, and 16-17, Applicant includes a plurality of transport robots and mobile multi-recognizers.  The specification also includes a plurality of transport robots and mobile multi-recognizers. Does Applicant intend to include a plurality of transport robots, loading vehicles, or mobile multi-recognizers?  Alternatively, does Applicant intend to include “one or more” transport robots, loading vehicles, or mobile multi-recognizers in claims 1 and 14?  

Relative to claim 5, the phrase, “control the transport robot to be on standby in at least two columns at a position to receive an article from the singulator”, is unclear.  How can a single transport robot be on standby in two columns?

Relative to claim 6, Applicant should replace, “based on autonomous driving” with “via autonomous driving”.


Appropriate clarification is required.

Allowable Subject Matter
Claims 1-17 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose:
A logistics center automation system comprising:
a singulator to which a cluster control for simultaneously moving articles unloaded from a plurality of unloading vehicles is applied;
a transport robot for delivering the articles moved by the singulator to a loading vehicle corresponding to destination information;
a mobile multi-recognizer configured to extract destination information of the transport robot; and
a controller configured to control the singulator, the transport robot, and the mobile multi-recognizer, as claimed.


a singulator to which a cluster control for simultaneously moving articles unloaded from a plurality of unloading vehicles is applied;
a transport robot for delivering the articles moved by the singulator to a loading vehicle corresponding to destination information;
a mobile multi-recognizer configured to extract destination information of the transport robot; and
a controller configured to control the singulator, the transport robot, and the mobile multi-recognizer, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655